PETITION FOR WRIT OF MANDAMUS                        JOURNAL ENTRY AND OPINION
Relator, Michael Davis, through his complaint for a writ of mandamus, seeks an order from this court that requires the respondent, United Furniture, to execute a contract for the sale of furniture
Sua sponte, we dismiss the relator's complaint for a writ of mandamus. Mandamus will not lie to enforce a private right against a private individual. State ex rel. Russell v. Duncan
(1992), 64 Ohio St. 3d 538; State ex rel. Presley v. Indus. Comm.
(1967), 11 Ohio St. 2d 141. In addition, the relator possesses an adequate remedy at law through an action for damages based upon a claim of breach of contract. State ex rel. Westchester Estates,Inc. v. Bacon (1980), 61 Ohio St. 2d 42.
Accordingly, we dismiss the relator's complaint for a writ of mandamus. Costs to relator.
Writ dismissed.
ANN DYKE, CONCURS.
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE